Case: 20-50260      Document: 00515630032         Page: 1    Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 6, 2020
                                  No. 20-50260                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregorio Conde-Castillo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-2361-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Gregorio Conde-Castillo pleaded guilty to illegal reentry of the United
   States after removal. The district court, taking note of Conde-Castillo’s prior
   felony convictions of cruelty to children, which did not incur criminal history
   points, upwardly varied from the guidelines range of zero to six months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50260      Document: 00515630032           Page: 2   Date Filed: 11/06/2020




                                     No. 20-50260


   imprisonment and sentenced Conde-Castillo to a 14-month term of
   imprisonment, to be followed by a three-year term of supervised release.
   Conde-Castillo now appeals, arguing that the 14-month sentence of
   imprisonment is substantively unreasonable.
          As an initial matter, we note that Conde-Castillo has recently been
   released from the Bureau of Prisons. Despite his release, Conde-Castillo’s
   appeal of his sentence of imprisonment is not moot because he remains
   subject to a term of supervised release. See United States v. Heredia-Holguin,
   823 F.3d 337, 340 (5th Cir. 2016)(en banc)(answering “no” to the following
   question: “When an alien defendant is deported upon completing his term
   of imprisonment, but remains subject to a term of supervised release, is his
   sentencing appeal moot?”); see also United States v. Vega, 960 F.3d 669, 674-
   75 (5th Cir. 2020)(concluding that this analysis applies even when the
   defendant does not directly challenge his supervised release term).
          By requesting a sentence within the guidelines range, Conde-Castillo
   preserved the issue of the substantive reasonableness of his above-guidelines
   sentence. See Holguin-Hernandez v. United States, 140 S. Ct. 762 766-67
   (2020). Our review is therefore for abuse of discretion. See Gall v. United
   States, 552 U.S. 38, 51 (2007).
          Conde-Castillo asserts in his brief that the rationale given by the
   district court for its sentence is insufficient to support an upward departure
   under U.S.S.G. § 4A1.3, p.s. As discussed above, however, the district court
   imposed an upward variance, not a departure pursuant to § 4A1.3. A
   departure and a variance are separate and distinct sentencing mechanisms.
   See United States v. Jacobs, 635 F.3d 778, 782 (5th Cir. 2011). This portion of




                                          2
Case: 20-50260      Document: 00515630032           Page: 3    Date Filed: 11/06/2020




                                     No. 20-50260


   Conde-Castillo’s argument therefore fails at the outset. See United States
   v. Mejia-Huerta, 480 F.3d 713, 723 (5th Cir. 2007).
          Additionally, Conde-Castillo contends that a guidelines sentence of
   zero to six months of imprisonment would have sufficiently punished him
   considering the facts of his illegal reentry offense and his criminal history. An
   above-guidelines sentence will be found substantively unreasonable when it
   “(1) does not account for a factor that should have received significant
   weight, (2) gives significant weight to an irrelevant or improper factor, or (3)
   represents a clear error of judgment in balancing the sentencing factors.”
   United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). When evaluating
   a challenge to the substantive reasonableness of a sentence, we consider “the
   totality of the circumstances, including the extent of any variance from the
   Guidelines range.” United States v. Fraga, 704 F.3d 432, 440 (5th Cir. 2013)
   (quotation marks omitted).
          The district court did not err by considering Conde-Castillo’s
   criminal history in imposing an upward variance. See Smith, 440 F.3d at 708-
   09. Further, the extent of the upward variance is within the range we have
   previously upheld. See, e.g., United States v. Herbert, 813 F.3d 551, 556, 563,
   (affirming upward variance to 92 years from a guidelines sentence of
   approximately six to seven years); United States v. Key, 599 F.3d 469, 475,
   476 (5th Cir. 2010) (affirming a 216-month sentence when the applicable
   guidelines range was 46 to 57 months); United States v. Brantley, 537 F.3d
   347, 348-50, (5th Cir. 2008) (upholding an upward departure or variance to
   180 months where the maximum guidelines sentence was 51 months). Under
   the totality of the circumstances, including the significant deference that is
   given to the district court’s consideration of the § 3553(a) factors, the extent
   of the variance, and the district court’s reasons for its sentencing decision,
   Conde-Castillo fails to demonstrate that the upward variance is substantively
   unreasonable. See Fraga, 704 F.3d at 439-40; Smith, 440 F.3d at 708.



                                          3
Case: 20-50260   Document: 00515630032       Page: 4   Date Filed: 11/06/2020




                              No. 20-50260


         Accordingly, the judgment is AFFIRMED.




                                   4